Case 19-41997-drd7   Doc 1    Filed 08/02/19 Entered 08/02/19 15:49:20   Desc
                             Petition Page 1 of 64
Case 19-41997-drd7   Doc 1    Filed 08/02/19 Entered 08/02/19 15:49:20   Desc
                             Petition Page 2 of 64
Case 19-41997-drd7   Doc 1    Filed 08/02/19 Entered 08/02/19 15:49:20   Desc
                             Petition Page 3 of 64
Case 19-41997-drd7   Doc 1    Filed 08/02/19 Entered 08/02/19 15:49:20   Desc
                             Petition Page 4 of 64
Case 19-41997-drd7   Doc 1    Filed 08/02/19 Entered 08/02/19 15:49:20   Desc
                             Petition Page 5 of 64
Case 19-41997-drd7   Doc 1    Filed 08/02/19 Entered 08/02/19 15:49:20   Desc
                             Petition Page 6 of 64
Case 19-41997-drd7   Doc 1    Filed 08/02/19 Entered 08/02/19 15:49:20   Desc
                             Petition Page 7 of 64
Case 19-41997-drd7   Doc 1    Filed 08/02/19 Entered 08/02/19 15:49:20   Desc
                             Petition Page 8 of 64
Case 19-41997-drd7   Doc 1    Filed 08/02/19 Entered 08/02/19 15:49:20   Desc
                             Petition Page 9 of 64
Case 19-41997-drd7   Doc 1     Filed 08/02/19 Entered 08/02/19 15:49:20   Desc
                             Petition Page 10 of 64
Case 19-41997-drd7   Doc 1     Filed 08/02/19 Entered 08/02/19 15:49:20   Desc
                             Petition Page 11 of 64
Case 19-41997-drd7   Doc 1     Filed 08/02/19 Entered 08/02/19 15:49:20   Desc
                             Petition Page 12 of 64
Case 19-41997-drd7   Doc 1     Filed 08/02/19 Entered 08/02/19 15:49:20   Desc
                             Petition Page 13 of 64
Case 19-41997-drd7   Doc 1     Filed 08/02/19 Entered 08/02/19 15:49:20   Desc
                             Petition Page 14 of 64
Case 19-41997-drd7   Doc 1     Filed 08/02/19 Entered 08/02/19 15:49:20   Desc
                             Petition Page 15 of 64
Case 19-41997-drd7   Doc 1     Filed 08/02/19 Entered 08/02/19 15:49:20   Desc
                             Petition Page 16 of 64
Case 19-41997-drd7   Doc 1     Filed 08/02/19 Entered 08/02/19 15:49:20   Desc
                             Petition Page 17 of 64
Case 19-41997-drd7   Doc 1     Filed 08/02/19 Entered 08/02/19 15:49:20   Desc
                             Petition Page 18 of 64
Case 19-41997-drd7   Doc 1     Filed 08/02/19 Entered 08/02/19 15:49:20   Desc
                             Petition Page 19 of 64
Case 19-41997-drd7   Doc 1     Filed 08/02/19 Entered 08/02/19 15:49:20   Desc
                             Petition Page 20 of 64
Case 19-41997-drd7   Doc 1     Filed 08/02/19 Entered 08/02/19 15:49:20   Desc
                             Petition Page 21 of 64
Case 19-41997-drd7   Doc 1     Filed 08/02/19 Entered 08/02/19 15:49:20   Desc
                             Petition Page 22 of 64
Case 19-41997-drd7   Doc 1     Filed 08/02/19 Entered 08/02/19 15:49:20   Desc
                             Petition Page 23 of 64
Case 19-41997-drd7   Doc 1     Filed 08/02/19 Entered 08/02/19 15:49:20   Desc
                             Petition Page 24 of 64
Case 19-41997-drd7   Doc 1     Filed 08/02/19 Entered 08/02/19 15:49:20   Desc
                             Petition Page 25 of 64
Case 19-41997-drd7   Doc 1     Filed 08/02/19 Entered 08/02/19 15:49:20   Desc
                             Petition Page 26 of 64
Case 19-41997-drd7   Doc 1     Filed 08/02/19 Entered 08/02/19 15:49:20   Desc
                             Petition Page 27 of 64
Case 19-41997-drd7   Doc 1     Filed 08/02/19 Entered 08/02/19 15:49:20   Desc
                             Petition Page 28 of 64
Case 19-41997-drd7   Doc 1     Filed 08/02/19 Entered 08/02/19 15:49:20   Desc
                             Petition Page 29 of 64
Case 19-41997-drd7   Doc 1     Filed 08/02/19 Entered 08/02/19 15:49:20   Desc
                             Petition Page 30 of 64
Case 19-41997-drd7   Doc 1     Filed 08/02/19 Entered 08/02/19 15:49:20   Desc
                             Petition Page 31 of 64
Case 19-41997-drd7   Doc 1     Filed 08/02/19 Entered 08/02/19 15:49:20   Desc
                             Petition Page 32 of 64
Case 19-41997-drd7   Doc 1     Filed 08/02/19 Entered 08/02/19 15:49:20   Desc
                             Petition Page 33 of 64
Case 19-41997-drd7   Doc 1     Filed 08/02/19 Entered 08/02/19 15:49:20   Desc
                             Petition Page 34 of 64
Case 19-41997-drd7   Doc 1     Filed 08/02/19 Entered 08/02/19 15:49:20   Desc
                             Petition Page 35 of 64
Case 19-41997-drd7   Doc 1     Filed 08/02/19 Entered 08/02/19 15:49:20   Desc
                             Petition Page 36 of 64
Case 19-41997-drd7   Doc 1     Filed 08/02/19 Entered 08/02/19 15:49:20   Desc
                             Petition Page 37 of 64
Case 19-41997-drd7   Doc 1     Filed 08/02/19 Entered 08/02/19 15:49:20   Desc
                             Petition Page 38 of 64
Case 19-41997-drd7   Doc 1     Filed 08/02/19 Entered 08/02/19 15:49:20   Desc
                             Petition Page 39 of 64
Case 19-41997-drd7   Doc 1     Filed 08/02/19 Entered 08/02/19 15:49:20   Desc
                             Petition Page 40 of 64
Case 19-41997-drd7   Doc 1     Filed 08/02/19 Entered 08/02/19 15:49:20   Desc
                             Petition Page 41 of 64
Case 19-41997-drd7   Doc 1     Filed 08/02/19 Entered 08/02/19 15:49:20   Desc
                             Petition Page 42 of 64
Case 19-41997-drd7   Doc 1     Filed 08/02/19 Entered 08/02/19 15:49:20   Desc
                             Petition Page 43 of 64
Case 19-41997-drd7   Doc 1     Filed 08/02/19 Entered 08/02/19 15:49:20   Desc
                             Petition Page 44 of 64
Case 19-41997-drd7   Doc 1     Filed 08/02/19 Entered 08/02/19 15:49:20   Desc
                             Petition Page 45 of 64
Case 19-41997-drd7   Doc 1     Filed 08/02/19 Entered 08/02/19 15:49:20   Desc
                             Petition Page 46 of 64
Case 19-41997-drd7   Doc 1     Filed 08/02/19 Entered 08/02/19 15:49:20   Desc
                             Petition Page 47 of 64
Case 19-41997-drd7   Doc 1     Filed 08/02/19 Entered 08/02/19 15:49:20   Desc
                             Petition Page 48 of 64
Case 19-41997-drd7   Doc 1     Filed 08/02/19 Entered 08/02/19 15:49:20   Desc
                             Petition Page 49 of 64
Case 19-41997-drd7   Doc 1     Filed 08/02/19 Entered 08/02/19 15:49:20   Desc
                             Petition Page 50 of 64
Case 19-41997-drd7   Doc 1     Filed 08/02/19 Entered 08/02/19 15:49:20   Desc
                             Petition Page 51 of 64
Case 19-41997-drd7   Doc 1     Filed 08/02/19 Entered 08/02/19 15:49:20   Desc
                             Petition Page 52 of 64
Case 19-41997-drd7   Doc 1     Filed 08/02/19 Entered 08/02/19 15:49:20   Desc
                             Petition Page 53 of 64
Case 19-41997-drd7   Doc 1     Filed 08/02/19 Entered 08/02/19 15:49:20   Desc
                             Petition Page 54 of 64
Case 19-41997-drd7   Doc 1     Filed 08/02/19 Entered 08/02/19 15:49:20   Desc
                             Petition Page 55 of 64
Case 19-41997-drd7   Doc 1     Filed 08/02/19 Entered 08/02/19 15:49:20   Desc
                             Petition Page 56 of 64
Case 19-41997-drd7   Doc 1     Filed 08/02/19 Entered 08/02/19 15:49:20   Desc
                             Petition Page 57 of 64
Case 19-41997-drd7   Doc 1     Filed 08/02/19 Entered 08/02/19 15:49:20   Desc
                             Petition Page 58 of 64
Case 19-41997-drd7   Doc 1     Filed 08/02/19 Entered 08/02/19 15:49:20   Desc
                             Petition Page 59 of 64
Case 19-41997-drd7   Doc 1     Filed 08/02/19 Entered 08/02/19 15:49:20   Desc
                             Petition Page 60 of 64
Case 19-41997-drd7   Doc 1     Filed 08/02/19 Entered 08/02/19 15:49:20   Desc
                             Petition Page 61 of 64
Case 19-41997-drd7   Doc 1     Filed 08/02/19 Entered 08/02/19 15:49:20   Desc
                             Petition Page 62 of 64
Case 19-41997-drd7   Doc 1     Filed 08/02/19 Entered 08/02/19 15:49:20   Desc
                             Petition Page 63 of 64
Case 19-41997-drd7   Doc 1     Filed 08/02/19 Entered 08/02/19 15:49:20   Desc
                             Petition Page 64 of 64
